Citation Nr: 0434178	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active duty from December 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted the veteran's claim of entitlement 
to  service connection for pes planus, and assigned a 10 
percent evaluation.  The veteran appealed the issue of 
entitlement to a higher initial evaluation.  The RO 
subsequently increased the veteran's evaluation to 30 
percent.

In February 2004, a hearing was held at the RO before Milo H. 
Hawley, who is the Acting Veterans Law Judge rendering the 
final determination on this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
manifested by symptomatology that includes subjective 
complaints of pain, tenderness and spasms; objective findings 
note the use of arch supports, with diagnoses that include 
bilateral pes planus, but no evidence of extreme tenderness 
of plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted. VA believes that this decision is incorrect 
as it applies to cases where the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
a harmless error for the reasons specified below.

In the present case, in a March 2001 letter, the veteran was 
informed of the information and evidence that is of record 
and that which was not of record but was necessary to 
substantiate the claim for service connection.  The veteran 
was requested to identify all relevant treatment and to 
complete authorizations (VA Forms 21-4142) for all evidence 
that he desired VA to attempt to obtain.  He was further 
notified, "You can help us with your claim by doing the 
following: tell us about any additional information or 
evidence that you want us to try and get for you."  

The RO granted the veteran's service connection claim 
subsequent to its issuance of the March 2001 VCAA letter.  
The issue on appeal arose after the RO's grant of the 
veteran's claim for service connection for bilateral pes 
planus.  Under the circumstances, a separate VCAA notice as 
to the claim for a higher evaluation is not required.  See 
VAOPGCPREC 8-2003 (December 22, 2003) (if, in response to 
notice of its decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).

The Board further points out that, in October 2003, the 
veteran was provided with a second VCAA notification letter.  
He was requested to identify all relevant treatment and to 
complete authorizations (VA Forms 21-4138 and 21-4142) for 
all evidence that he desired VA to attempt to obtain.  He was 
further notified that he could submit this evidence on his 
own.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

It appears that all of the elements required for proper 
notice under the VCAA, to include the "fourth element" as 
set forth in Pelegrini, have been satisfied.  In this regard, 
and in any event, in a recent opinion by the General 
Counsel's Office it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAOPGCPREC 1-2004 (February 24, 
2004).  The Board therefore finds the RO has satisfied its 
obligations under the VCAA, and that a remand under Pelegrini 
would only result in additional delay without providing the 
veteran any further benefit.  Therefore, it is concluded that 
the VA has complied with the VCAA, and that the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the 
foregoing, the Board finds that the veteran has not been 
prejudiced by a failure of VA in its duty to assist, and that 
any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  
II.  Higher Evaluation

The veteran argues that a higher evaluation is warranted for 
his bilateral pes planus.  Review of the transcript of his 
hearing, held in February 2004, shows that he asserts that he 
has daily symptoms that include foot pain, spasms, and 
swelling, and that he wears arch supports.  He asserts that 
he cannot stand for more than 15 minutes with having to sit 
down or take a break.  

The Board initially notes that the RO first denied the 
veteran's claim for service connection for pes planus in 
March 1972.  In the veteran's claim, received on July 30, 
1999, it was asserted that the veteran was under the 
impression that service connection was in effect for pes 
planus, based on an error in the RO's March 1972 notification 
letter.  However, a review of the claims file shows that, in 
a claim received in March 1980, the veteran filed to "reopen 
his claim for service connection on flat feet..."  That same 
month, the RO denied the claim, and a proper notification 
letter, dated April 9, 1980, is of record.  Therefore, the 
RO's assignment of July 30, 1999 as the effective date for 
service connection appears to be correct.  See 38 C.F.R. 
§ 3.400(b)(2) (2004).

In June 2001, the RO granted service-connection for bilateral 
pes planus, and assigned a 10 percent evaluation, with an 
effective date of July 30, 1999 for service connection, as 
well as the 10 percent rating.  The veteran appealed the 
issue of entitlement to a higher evaluation for his bilateral 
pes planus.  In October 2002, the RO increased the veteran's 
evaluation to 30 percent, with an effective date of July 30, 
1999.  However, since this increase did not constitute a full 
grant of the benefit sought, the higher evaluation issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Accordingly, the issue is whether a rating in excess of 30 
percent for the veteran's bilateral pes planus is warranted 
for any period from July 30, 1999 to the present.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's bilateral pes planus has been service-connected 
and rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5276, with a 30 percent evaluation.  Under DC 5276, a 
disability rating of 30 percent is warranted for bilateral 
severe flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  A disability rating of 50 
percent is contemplated in cases of acquired flatfoot that is 
"pronounced," i.e., manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances.

As an initial matter, a review of the medical evidence shows 
that the claims file does not contain a clear basis upon 
which to dissociate the symptoms of any nonservice-connected 
foot disorder from the veteran's service-connected pes 
planus.  This is exclusive of ankle symptoms.  See e.g., July 
2003 rating decision (denying service connection for a left 
ankle condition).  In such cases, when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 (2004) 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  Here, the evidence shows that 
the veteran has consistently complained of bilateral foot 
pain, for which he has undergone extensive treatment.  

The relevant medical evidence consists of VA outpatient 
treatment and examination reports, dated between 2001 and 
2003, and reports from a private health care provider, Karina 
Loya, D.P.M., dated in 2002.  

The VA outpatient treatment reports show that in March 2001, 
the veteran sought treatment for foot symptoms, at which time 
he received palliative reduction of ten nails and moderate-
sized fissured excrescence posteromeidal right heel.  Medial 
longitudinal arch supports were ordered.  In April 2001, the 
veteran received treatment for complaints of constant foot 
pain on the bottoms of his feet aggravated by walking or 
standing for more than 30 minutes.  He stated that he took no 
medications, but that he soaked his feet and that his back 
medications helped his foot pain.  The examiner noted that he 
used insoles, and that arch supports were being made for him.  
On examination, there was weak Achilles tendon reflex on the 
right, and the veteran could not tiptoe with his right foot.  
Heel-toe walk was normal.  The veteran was unable to spread 
the toes of his left foot.  The range of motion in the feet 
was essentially normal.  The right fifth toe stayed extended 
outwardly.  Gait was unremarkable and posture was normal.  
The arches were sunken, and the right foot did not have 
"very good strength."  An X-ray of the right foot revealed 
a calcaneal plantar spur and a calcaneal Achilles spur.  An 
X-ray of the left foot was essentially unremarkable.  The 
diagnosis was pes planus, and plantar and calcaneal Achilles 
spur of the right foot.  In December 2001, the veteran sought 
treatment for foot symptoms, at which time he received 
palliative reduction of ten nails and multiple diffuse 
excrescence posteromeidal, both heels.  He reported partial 
success with his medial longitudinal supports.  A March 2002 
report shows treatment for low back pain.  The veteran 
reported that he walked three times a week, "at least a mile 
at a time."

Reports from Dr. Loya, dated in 2002, show treatment for 
complaints that included foot and ankle pain.  The veteran 
stated that he only wore his orthotics at work, and that they 
gave him some improvement.  He denied redness or swelling of 
the feet on a regular basis.  Examination findings in March 
2002 were noted to be essentially unchanged in April and May 
of 2002, and include the following: the left Achilles tendon 
reflex was absent, and sensation was diminished bilaterally.  
Skin integrity was within normal limits.  The medial 
longitudinal arches collapsed bilaterally on weight bearing.  
Gait was uneven, with uneven hip levels.  There was 
tenderness with palpation and with range of motion of the 
subtalar and midtarsal joints on the left.  The assessments 
were limb length discrepancy, left greater than right, mild 
peripheral neuropathy, and moderate degenerative changes 
within the right midfoot and left midfoot and rearfoot.  Dr. 
Loya indicated that the veteran's orthotics were inadequate, 
and that new custom orthotics were required.  

A VA foot examination report, dated in May 2003, contains 
diagnoses of left ankle arthralgia, and pes planus.  

A VA joints examination report, dated in September 2003, 
shows that the veteran complained of constant pain along the 
plantar aspect of both feet that increased with prolonged 
standing and walking.  On examination, the veteran used arch 
supports in both shoes.  There was no swelling or 
inflammation, edema, or tenderness of the dorsal aspect of 
either foot.  There was tenderness on the plantar aspect of 
both feet, described as "mild."  There was bilateral loss 
of the longitudinal arch "consistent with moderate pes 
planus."  The veteran was able to rise on his heels and 
toes, walk heel-to-toe, and stand on one foot with some 
amount of discomfort.  There was a slight limp with favoring 
of the left foot.  There was no evidence of pain during range 
of motion testing, and no evidence of additional limitation 
by pain, fatigue, weakness or lack of endurance following 
repetitive movement.  There was no evidence of callus 
formation, breakdown or unusual shoe wear, vascular changes, 
or impairment of posture during various movements, although 
there was some discomfort upon execution.  There was no 
evidence of valgus deformity, or malalignment.  There was 
"very mild" bilateral hallux valgus.  An X-ray of the right 
foot revealed a minimal hallux valgus deformity and calcaneal 
spurs.  An X-ray of the left foot revealed a minimal hallux 
valgus deformity.  The diagnoses were calcaneal and Achilles 
spurs of both feet (by X-ray 4/24/01), bilateral pes planus, 
bilateral plantar fasciitis, chronic, and mild hallux valgus 
both feet.  The Board notes that the diagnosis of "calcaneal 
and Achilles spurs of both feet (by X-ray 4/24/01)" appears 
to be in error, as the April 24, 2001 X-ray report states 
"no calcaneal plantar and calcaneal Achills [Achilles] spur 
in weight bearing three views of left foot."  See also May 
2001 VA outpatient treatment report (noting plantar and 
calcaneal Achilles spur of the right foot only).  

The Board finds that the criteria for an evaluation in excess 
of 30 percent have not been met.  As an initial matter, there 
is no relevant medical evidence dated between July 1999 and 
early 2001 that shows treatment for pes planus.  The relevant 
evidence shows that beginning in March 2001, the veteran has 
often sought treatment for foot pain that has not been 
entirely alleviated by arch supports.  However, none of this 
evidence is sufficient to show that his pes planus has ever 
been "pronounced" within the meaning of DC 5276 at any time 
since July 1999.  Specifically, the evidence is insufficient 
to show that his pes planus has ever been manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, or marked inward displacement and severe spasm of 
the tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.  There is no competent 
evidence of pronation, or inward displacement, or spasm of 
the tendo achillis on manipulation.  In this regard, the 
September 2003 VA joints examination report shows that the 
examiner characterized the veteran's tenderness on the 
plantar aspect of both feet as "mild," and his pes planus 
as "moderate."  

Based on the foregoing, the Board concludes that the 
veteran's bilateral pes planus is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 50 
percent under DC 5276 at any time since July 30, 1999.  See 
38 C.F.R. § 4.7.  

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted on the basis of functional loss 
due to pain.  In this regard, the veteran has repeatedly 
complained of constant foot pain, and VA physicians have 
issued the veteran arch supports.  However, these complaints 
of pain have been considered in conjunction with the 
assignment of the current rating under Diagnostic Code 5276, 
as a 30 percent evaluation requires evidence of pain on 
manipulation and use accentuated.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  In addition, the 
evidence does not show that pain on movement of the feet is 
productive of an additional degree of functional loss which 
would warrant the assignment of a rating in excess of 30 
percent.  In particular, when the findings as to strength and 
functioning are considered, the Board finds that the evidence 
does not demonstrate weakened movement or incoordination 
which would warrant the assignment of a higher evaluation.  
In this regard, no examiner has made findings indicative of 
excess fatigability, less movement than normal, or more 
movement than normal.  For these reasons, the Board finds 
that an evaluation in excess of 30 percent is not warranted 
on the basis of functional impairment or loss resulting from 
bilateral pes planus.  Accordingly, the Board concludes that 
the veteran is most appropriately evaluated at the 30 percent 
rate under DC 5276.

In reaching this decision, the Board has considered other 
provisions applicable to the veteran's bilateral foot 
condition.  According to DC 5278, a 50 percent evaluation is 
warranted for claw foot (pes cavus), acquired, marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, bilateral.  However, in this case, the veteran's 
service-connected condition is primarily manifested by pain, 
without X-ray evidence of any appreciable deformity other 
than hallux valgus and calcaneal and Achilles spurs of the 
right foot.  There is no clinical evidence of marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, painful callosities, or a marked bilateral varus 
deformity.  There has been no demonstration of claw foot, and 
the Board finds that the overall disability picture is not 
consistent with a 50 percent evaluation under DC 5278.

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered. 38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

In this case, the veteran asserts that his pes planus makes 
his job at the postal service more difficult.  The September 
2003 VA foot examination report shows that he reported having 
missed about eight days of work in the last year due to foot 
pain.  However, the Board finds that the rating schedule is 
not inadequate, as it provides for higher ratings, up to 50 
percent, when the required manifestations are shown.  In 
addition, the veteran's disability picture is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards.  The record does 
not show that during the period under consideration the 
veteran has required frequent periods of hospitalization for 
his pes planus, or that such disability markedly interferes 
with employment.  Nor is it otherwise shown that his 
disability picture is exceptional or unusual.  Therefore, the 
Board concludes that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
service for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

A rating in excess of 30 percent for bilateral pes planus is 
denied.


	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



